DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/993,748 filed on 08/14/2020.

Claims Status
2.	This office action is based upon claims received on 08/14/2020, which replace all prior or other submitted versions of the claims.
	-Claims 1-15 are pending.
-Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

6.	It is noted however, receipt is not acknowledged of certified copies for KR10-2020-0018086 filing date 02/14/2020.

Claim Objections (minor informalities)
7.           Claim 1, 8, 15 is/are objected to because of the following informalities:
Claims 1, 8, 15 all recite “wherein based on control information which is different from the CG UCI is multiplexed on the CG PUSCH, the CG UCI and the control information are jointly encoded and multiplexed on the CG PUSCH”, which per applicant’s specification can be interpreted to possibly convey “The CG UCI and control information different from the CG UCI are jointly encoded and multiplexed in the CG PUSCH, based on the control information being multiplexed in the CG PUSCH”  or “The UE may jointly encode the CG UCI and control information different from the CG UCI based on the control information being multiplexed in the CG PUSCH…” (See abstract, ¶0306 - Publication US 20210051671 A1).  However, it appears the claim limitation term “is” in “is multiplexed” raises interpretation questions as to whether the term “is”, is best appropriate to convey applicant’s objective for the claim language.  The Examiner best interprets the claims. The applicant is required to review the noted claims and clarify, correct as appropriate to more clearly and better convey applicant’s objective for the claim language.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 14 of copending Application 16/993,739 with Pub No. US 20210050933 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the copending application 16/993,739 with Pub No. US 20210050933 A1., with the instant claims of the present application being broader in scope and being fully covered and/or disclosed by the copending applications 16/993,739 with Pub No. US 20210050933 A1 (i.e., anticipation type of ODP).  Please see disclosures inclusive of ¶0338 & FIG 16, 17, 18, 22, of copending applications 16/993,739 with Pub No. US 20210050933 A1.

Claim
Instant Application No. 16/993,748 (limitations) – Pub No. US 20210051671 A1
Copending Application No. 16/993,739 (limitations) – Pub No. US 20210050933 A1
Claim
1


























8


































15







 [Claim 8] A user equipment (UE) used in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operatively connected to the at least one transceiver and the at least one processor and, when executed, causing the at least one transceiver and the at least one processor to perform an operation, wherein the operation comprises: receiving resource allocation 
 





[Claim 15] An apparatus for a user equipment (UE), the apparatus comprising: at least one processor; and at least one computer memory operatively connected to the at least one processor and, when executed, causing the at least one processor to perform an operation, wherein the operation comprises: receiving resource allocation information related to a configured grant (CG)- based uplink transmission; and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, wherein CG uplink control information (CG UCI) is multiplexed on the CG PUSCH, wherein based on control information which is different from the CG UCI is multiplexed on the CG PU ISCH, the CG UCI and the control information are jointly encoded and multiplexed on the CG PUSCH, and wherein one of a beta offset for the CG UCI or a beta offset for 


 
[Claim 7] A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operatively connected to the at least one transceiver and the at least one processor and, when executed, causing the at least one transceiver and the at least one processor to perform an operation, wherein the operation comprises: receiving resource allocation information 

[Claim 14] An apparatus for a user equipment (UE), the apparatus comprising: at least one processor; and at least one computer memory operatively connected to the at least one processor and, when executed, causing the at least one processor to perform an operation, wherein the operation comprises: receiving resource allocation information related to a configured grant (CG)- based uplink transmission; receiving configuration information indicating multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information, performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, wherein encoded information according to the joint encoding is multiplexed on the CG 



























7


































14


Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.            Claims 1-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al (US-20220053552-A1) referenced hereafter as “Li”, in view of Bhattad et. al (US-20210051702-A1) referenced hereafter as “Bhattad”.
Regarding Claim 1, Li Teaches: A method of a user equipment (UE) in a wireless communication system (Li – Fig. 1 & ¶0046 method for transmitting uplink control information.. applied to a terminal),
 the method comprising: receiving resource allocation information related to a configured grant (CG)- based uplink transmission (Li - ¶0041 (ln 1-7) .. a transmission mode of uplink semi-statically configured grant... Resources for configured grant transmission may be semi-statically configured by using radio resource control (RRC) signaling; NOTE: RRC signaling to UE (receiving by UE) for configured grant (CG) resources for transmission ); 
and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information (Li - ¶0041 Ln (7-15).. UE may send data on a configured grant uplink channel (for example, PUSCH). .. the configured grant PUSCH (CG-PUSCH) is classified into two types: type 1 and type 2.. parameters for..type 1 are configured by using RRC..periodic transmission ..performed..part of parameters for type 2 ..configured by .. RRC, and.. activated or deactivated by ..downlink control information (DCI); NOTE: UE transmits data on a CG uplink channel (PUSCH) or CG-PUSCH allocated via RRC signalling), 
wherein CG uplink control information (CG UCI) is multiplexed on the CG PUSCH (Li - ¶0041 (ln) to implement transmission on the CG-PUSCH, UCI carried in the CG-PUSCH (CG-UCI) is introduced.. (HARQ) ID ,.. RV… the UE side determines the foregoing parameters, and transmits a report to a base station on the CG-PUSCH, and the base station decodes the CG-PUSCH based on these parameters; Fig. 1 & ¶0047 Step 101.. Obtain a target parameter of each type of uplink control information .. based on a type of a configured grant physical uplink shared channel PUSCH, where the target parameter is used for determining the number of resource elements REs to be occupied by the uplink control information in the configured grant PUSCH; ¶0048 .. one type of uplink control information includes first control information being configured grant uplink control information (CG-UCI); ¶0049 Step 102.. Determine positions of REs to be occupied by each type of uplink control information; ¶0050 Based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: CG-UCI transmission implemented and carried on determined RE positions (multiplexed) on and through the CG-PUSCH),
wherein based on control information which is different from the CG UCI is multiplexed on the CG PUSCH (Li – FIG. 1 & ¶0047 Step 101  See above; ¶0049 Step 102 See above; ¶0050 Step See above; ¶0053 ..if the configured grant PUSCH and the PUCCH overlap in time domain and meet a specific time requirement, the terminal needs to multiplex the UCI on the PUCCH to the configured grant PUSCH for transmission….the at least one type of uplink control information in this embodiment of this disclosure may further include second control information; ¶0054 (ln 4-10)  the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI); NOTE: In addition to CG-UCI (ie, HARD ID, RV, etc), UCI multiplexed on to CG-PUSCH includes a second type of control information or UCI (HARK ACK and CSI) different from CG-UCI, also multiplexed on to the CG-PUSCH ), 
the CG UCI and the control information are jointly encoded (Li – FIG. 1 & ¶0044 betaoffset of ..AUL-UCI …configured by …RRC, and a table of correspondence between indexes and specific values of betaoffset is the same as that of HARQ-ACK; ¶0047 Step 101  See above; ¶0049 Step 102 See above; ¶0050 Step See above; ¶0056 Step 1 – implementation.. manner 1 or manner 2; ¶0057 Manner 1..configured grant PUSCH is type 1..configured by ..radio resource control (RRC)…determine a target parameter corresponding to the identification information of each type of uplink control information; 0059.. terminal determines a corresponding target parameter based on a table (refer to Table 1 to Table 3 below) of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table; ¶0067; ¶0085-¶0087 for type-2 configured grant PUSCH.. Map .. first control information and the HARQ-ACK starting from the first usable non-DMRS OFDM symbol after the first demodulation reference signal DMRS orthogonal frequency division multiplexing OFDM symbol for transmission of the configured grant PUSCH, where the first control information and the HARQ-ACK are mapped to different REs; NOTE: CG-UCI and control information UCI for HARQ-Ack share parameters in the correspondence table – share or are jointly encoded parameters or alternately coded in REs that share common reference (jointly coded) to the DMRS of the CG-PUSCH) 
and multiplexed on the CG PUSCH (Li – FIG. 1 & ¶0047 Step 101  See above; ¶0049 Step 102 See above; ¶0050 Step See above; ¶See above; ¶0054 (ln 4-10) See above; FIG. 2 & FIG.3, ¶00109 Key for UCIs multiplexed; NOTE: CG-UCI and Control information UCI comprising HARQ-ACK or CSI multiplexed on to CG-PUSCH according to method),
and wherein one of a beta offset for the CG UCI (Li - ¶0060 Table 1 See beta offset for CG-UCI; NOTE: Beta offset CG-UCI) or a beta offset for the control information ((Li - ¶0060 Table 2 See beta offset for HARQ-ACK; NOTE: Beta offset HARQ-ACK)) is applied to the joint encoding (Li - ¶0060 See above ..have the same correspondence table; NOTE: CG-UCI and control information UCI for HARQ-Ack share parameters in the correspondence table – are jointly encoded or sharing of encoding parameters  applied to encoding or joint encoding).  
Assuming Arguendo Li does not appear to explicitly disclose or strongly suggest: receiving resource allocation information related to a configured grant (CG)- based uplink transmission,
Bhattad discloses: receiving resource allocation information related to a configured grant (CG)- based uplink transmission (Bhattad – Fig. 4, ¶0106 (ln1-6)  - UE may transmit a UL communication signal via a configured UL resource 434…the UE may receive a configuration for a configured grant resource from the BS. …the UE receives a RRC configuration message with semi-persistent resources for one or more configured-grant UL resources; NOTE: UE receives configuration for resource allocation information related to a configured grant UL resource (uplink))
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Bhattad, since it enables UL communication signal including CG-UCI multiplexed with and related to normal UCI and/or configured-UL data, where the CG-UCI may indicate information associated with at least one of UCI or UL data, and the CG-UCI can enable robust decoding of the other normal UCIs (Bhattad ¶0069).

Regarding Claim 2 Li in view of Bhattad teaches: The method of claim 1, 
furthermore Li discloses: wherein the control information is hybrid automatic repeat request acknowledgement (HARQ-ACK) information (Li ¶0054 (ln 4-10) See claim 1… the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI); ¶0085 Case 2:.. at least one type of uplink control information includes the first control information and the second control information, and the second control information includes only HARQ-ACK; NOTE: In addition to CG-UCI (ie, HARD ID, RV, etc), UCI multiplexed on to CG-PUSCH includes a second type of control information or UCI (HARK ACK and CSI) different from CG-UCI, also multiplexed on to the CG-PUSCH).  

Regarding Claim 3 Li in view of Bhattad teaches:The method of claim 2, 
furthermore Li discloses: wherein a beta offset for the HARQ-ACK information is applied to the joint encoding (Li - ¶0059.See Claim 1. terminal determines a corresponding target parameter based on a table … of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0060 CG-UCI and HARQ-ACK/CSI may have the same correspondence table…Table 2 See beta offset for HARQ-ACK; NOTE: CG-UCI and control information UCI for HARQ-Ack share parameters in the correspondence table – share or are jointly encoded parameters which can be Beta offset for HARQ-ACK).  

Regarding Claim 4 Li in view of Bhattad teaches:The method of claim 2, 
furthermore Li discloses: wherein multiplexing of the CG UCI and the HARQ-ACK information is configured by a higher-layer signal (Li - ¶0057 Manner 1..configured grant PUSCH is type 1..configured by ..radio resource control (RRC)…determine a target parameter corresponding to the identification information of each type of uplink control information; ¶0067 for the type-2 configured grant PUSCH, the RRC is used to configure betaoffset of the first control information…; ¶0068  configuration status of betaoffset for the second control information by the network-side device is similar to that for the first control information; NOTE: Multiplexing according to method that includes CG-UCI and HARQ-ACK configured by RRC or higher layer signaling).  

Regarding Claim 5, Li in view of Bhattad teaches:The method of claim 1, 
furthermore Li discloses: wherein up to three types of control information including the CG UCI are separately encoded and multiplexed on the CG PUSCH (Li – FIG. 1 & Li - ¶0059.See Claim 1. terminal determines a corresponding target parameter based on a table … of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0098 ..at least one type of uplink control information includes the first control information and the second control information, and the second control information includes the HARQ-ACK and CSI; NOTE: CG-UCI, HARQ-ACK and CSI – three types separately encoded according to disclosed tables or alternately REs mapped with reference to DMRS).  

Regarding Claim 6 Li in view of Bhattad teaches: The method of claim 5, 
furthermore Li discloses: wherein the types of control information include one of HARQ-ACK information, channel state information (CSI) part 1, or CSI part 2 (Li – FIG. 1 & ¶0054 (ln 4-10) See claim 1… the second control information includes at least one of hybrid automatic repeat request acknowledgement (HARQ-ACK) and channel state information (CSI); ¶0055 different parts of the CSI may be placed in different positions, and the CSI is divided into a first part (part 1) and a second part (part 2); ¶0059.See Claim 1. terminal determines a corresponding target parameter based on a table … of correspondence between the identification information corresponding to CG-UCI, HARQ-ACK, and CSI and the specific values of the target parameters; ¶0098 at least one type of uplink control information includes the first control information and the second control information, and the second control information includes the HARQ-ACK and CSI; NOTE: the second control information includes HARQ-ACK, CSI part1 and CSI part2).  

Regarding Claim 7 Li in view of Bhattad teaches: The method of claim 1, 
furthermore Li discloses: wherein the CG-based uplink transmission is based on a periodicity included in the resource allocation information, without a dynamic grant on a physical downlink control channel (PDCCH) (LI - ¶0058.. for type 1, the configured grant PUSCH is configured by using RRC and sent periodically; NOTE: CG-PUSCH configured by RRC only periodically, no DCI).  

Regarding Claim 8, Li Teaches: A user equipment (UE) used in a wireless communication system (Li - FIG. 6, ¶0004 UE or terminal ; ¶0192 a hardware structure of a terminal for implementing; ¶0194 processor 611 is configured to obtain a target parameter of each type of uplink control information; ¶ radio frequency unit 610 is configured to: based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: a terminal or UE user equipment), 
the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operatively connected to the at least one transceiver and the at least one processor and, when executed, causing the at least one transceiver and the at least one processor to perform an operation (Li – FIG. 6 See 610 – transceiver, 611 processor, 690 memory, depicted as interconnected ¶0207memory 690 may be configured to store software programs and various data; ¶0208running or executing a software program and/or module that is stored in the memory 690 and calling data stored in the memory 690, the processor 611 executes various functions of the terminal and processes data), 
(See rejection of Claim 1. Claim 8 recites similar and parallel features to Claim 1 and Claim 8 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate)
wherein the operation comprises: receiving resource allocation information related to a configured grant (CG)- based uplink transmission; 
and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, wherein CG uplink control information (CG UCI) is multiplexed on the CG PUSCH, 
wherein based on control information which is different from the CG UCI is multiplexed on the CG PUSCH, 
the CG UCI and the control information are jointly encoded and multiplexed on the CG PUSCH,
and wherein one of a beta offset for the CG UCI or a beta offset for the control information is applied to the joint encoding (See rejection of Claim 1. Claim 8 recites similar and parallel features to Claim 1 and Claim 8 is the accompanying UE to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 8. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 9 Li in view of Bhattad teaches: The UE of claim 8, 
(See rejection of Claim 2. Claim 9 recites similar and parallel features to Claim 2 and Claim 9 is the accompanying UE to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
wherein the control information is hybrid automatic repeat request acknowledgement (HARQ-ACK) information(See rejection of Claim 2. Claim 9 recites similar and parallel features to Claim 2 and Claim 9 is the accompanying UE to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 10 Li in view of Bhattad teaches: The UE of claim 9, 
(See rejection of Claim 3. Claim 10 recites similar and parallel features to Claim 2 and Claim 10 is the accompanying UE to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
wherein a beta offset for the HARQ-ACK information is applied to the joint encoding (See rejection of Claim 3. Claim 10 recites similar and parallel features to Claim 2 and Claim 10 is the accompanying UE to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 11 Li in view of Bhattad teaches: The UE of claim 9, 
(See rejection of Claim 4. Claim 11 recites similar and parallel features to Claim 4 and Claim 11 is the accompanying UE to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein multiplexing of the CG UCI and the HARQ-ACK information is configured by a higher-layer signal(See rejection of Claim 4. Claim 11 recites similar and parallel features to Claim 4 and Claim 11 is the accompanying UE to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 12 Li in view of Bhattad teaches:  The UE of claim 8, 
(See rejection of Claim 5. Claim 12 recites similar and parallel features to Claim 5 and Claim 12 is the accompanying UE to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein up to three types of control information including the CG UCI are separately encoded and multiplexed on the CG PUSCH(See rejection of Claim 5. Claim 12 recites similar and parallel features to Claim 5 and Claim 12 is the accompanying UE to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 13 Li in view of Bhattad teaches: The UE of claim 12, 
(See rejection of Claim 6. Claim 13 recites similar and parallel features to Claim 6 and Claim 13 is the accompanying UE to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
wherein the types of control information include one of HARQ-ACK information, channel state information (CSI) part 1, or CSI part 2(See rejection of Claim 6. Claim 13 recites similar and parallel features to Claim 6 and Claim 13 is the accompanying UE to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 15, Li teaches: An apparatus for a user equipment (UE) (Li - FIG. 6, ¶0004 UE or terminal ; ¶0192 a hardware structure of a terminal for implementing; ¶0193 terminal includes but is not limited to a mobile phone, a tablet computer, a laptop computer, a personal digital assistant, an in-vehicle terminal, a wearable device, a pedometer, and the like; ¶0194 processor 611 is configured to obtain a target parameter of each type of uplink control information; ¶ radio frequency unit 610 is configured to: based on the number of REs and the positions of REs, send the at least one type of uplink control information through the configured grant PUSCH; NOTE: a terminal apparatus which can be UE - user equipment in various apparatus forms including in vehicle terminal or an apparatus for a UE), 
(See rejection of Claim 1 & 8. Claim 15 recites similar and parallel features to Claim 1, Claim 8, and Claim 15 is the accompanying An apparatus for a UE to Claim 1, and the rationale for the rejection of claim 1, Claim 8 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
furthermore Bhattad also discloses: An apparatus for a user equipment (UE) ()
the apparatus comprising: at least one processor; and at least one computer memory operatively connected to the at least one processor and, when executed, causing the at least one processor to perform an operation, wherein the operation comprises: receiving resource allocation information related to a configured grant (CG)- based uplink transmission; and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, wherein CG uplink control information (CG UCI) is multiplexed on the CG PUSCH, wherein based on control information which is different from the CG UCI is multiplexed on the CG PU ISCH, the CG UCI and the control information are jointly encoded and multiplexed on the CG PUSCH, and wherein one of a beta offset for the CG UCI or a beta offset for the control information is applied to the joint encoding (See rejection of Claim 1 & 8. Claim 15 recites similar and parallel features to Claim 1, Claim 8, and Claim 15 is the accompanying An apparatus for a UE to Claim 1, and the rationale for the rejection of claim 1, Claim 8 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

11.            Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bhattad, further in view of Sun et. al (US-20210022157-A1) referenced hereafter as “Sun”.
Regarding Claim 14, Li in view of Bhattad teaches:  The UE of claim 8, 
furthermore Li discloses: wherein the UE includes vehicle communicable with at least one of a network (Li – FIG. 6 & ¶0193 terminal includes but is not limited to a mobile phone, .. an in-vehicle terminal: NOTE: Vehicle terminal performing method with network) 
 furthermore Bhattad discloses: or vehicle other than the UE (Bhttad – Fig. 1 & ¶0076.. low-latency TDD/FDD communications, such as in a vehicle-to-vehicle (V2V); NOTE: V2V enabled).  
	Li in view of Bhattad does not appear to explicitly disclose or strongly suggest: an autonomous driving vehicle
	Sun discloses: wherein: UE includes an autonomous driving vehicle communicable with at least one of a network (Sun ¶0033.. “mobile device,” “user equipment device” and “user equipment (UE)” are used interchangeably herein to refer to.. smart cars, autonomous vehicles; ¶0047 .. a mobile device may perform a configured grant uplink (CG-UL) transmission; NOTE: A UE that is an automous driving vehicle communicating via CG-UL with network).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li in view of Bhattad with the teachings of Sun, since it enables a mobile device to better manage monitoring the physical downlink control channel and (Sun ¶0043-44, ¶0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        



03/07/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414